
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 62
        [EPA-R03-OAR-2013-0434; FRL-9829-7]
        Approval and Promulgation of State Air Quality Plans for Designated Facilities and Pollutants; District of Columbia; Control of Emissions From Existing Hospital/Medical/Infectious Waste Incinerator Units
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:

          EPA is proposing to approve the Clean Air Act (CAA) section 111(d)/129 negative declaration for the District of Columbia for hospital/medical/infectious waste incinerator (HMIWI) units. This negative declaration certifies that HMIWI units subject to the requirements of sections 111(d) and 129 of the CAA do not exist within the jurisdictional boundaries of the District Department of the Environment (DDOE). In the Final Rules section of this Federal Register, EPA is approving the negative declaration as a direct final rule without prior proposal because the Agency views this as a noncontroversial submittal and anticipates no adverse comments. A detailed rationale for the approval is set forth in the direct final rule. If no adverse comments are received in response to this action, no further activity is contemplated. If EPA receives adverse comments, the direct final rule will be withdrawn and all public comments received will be addressed in a subsequent final rule based on this proposed rule. EPA will not institute a second comment period. Any parties interested in commenting on this action should do so at this time.
        
        
          DATES:
          Comments must be received in writing by August 2, 2013.
        
        
          
          ADDRESSES:
          Submit your comments, identified by Docket ID Number EPA-R03-OAR-2013-0434 by one of the following methods:
          A. www.regulations.gov. Follow the on-line instructions for submitting comments.
          B. Email: cox.kathleen@epa.gov.
          
          C. Mail: EPA-R03-OAR-2013-0434, Kathleen Cox, Associate Director, Office of Permits and Air Toxics, Mailcode 3AP10, U.S. Environmental Protection Agency, Region III, 1650 Arch Street, Philadelphia, Pennsylvania 19103.
          D. Hand Delivery: At the previously-listed EPA Region III address. Such deliveries are only accepted during the Docket's normal hours of operation, and special arrangements should be made for deliveries of boxed information.
          
            Instructions: Direct your comments to Docket ID No. EPA-R03-OAR-2013-0434. EPA's policy is that all comments received will be included in the public docket without change, and may be made available online at www.regulations.gov, including any personal information provided, unless the comment includes information claimed to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute. Do not submit information that you consider to be CBI or otherwise protected through www.regulations.gov or email. The www.regulations.gov Web site is an “anonymous access” system, which means EPA will not know your identity or contact information unless you provide it in the body of your comment. If you send an email comment directly to EPA without going through www.regulations.gov, your email address will be automatically captured and included as part of the comment that is placed in the public docket and made available on the Internet. If you submit an electronic comment, EPA recommends that you include your name and other contact information in the body of your comment and with any disk or CD-ROM you submit. If EPA cannot read your comment due to technical difficulties and cannot contact you for clarification, EPA may not be able to consider your comment. Electronic files should avoid the use of special characters, any form of encryption, and be free of any defects or viruses.
          
            Docket: All documents in the electronic docket are listed in the www.regulations.gov index. Although listed in the index, some information is not publicly available, i.e., CBI or other information whose disclosure is restricted by statute. Certain other material, such as copyrighted material, is not placed on the Internet and will be publicly available only in hard copy form. Publicly available docket materials are available either electronically in www.regulations.gov or in hard copy during normal business hours at the Air Protection Division, U.S. Environmental Protection Agency, Region III, 1650 Arch Street, Philadelphia, Pennsylvania 19103. Copies of the submittal are available at the District of Columbia Department of the Environment, Air Quality Division, 51 N Street NE., Fifth Floor, Washington, DC 20002.
        
        
          FOR FURTHER INFORMATION CONTACT:
          Mike Gordon, (215) 814-2039, or by email at gordon.mike@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        For further information regarding DDOE's negative declaration for HMIWI units, please see the information provided in the direct final action, with the same title, that is located in the “Rules and Regulations” section of this Federal Register publication.
        
          Dated: June 13, 2013.
          W.C. Early,
          Acting Regional Administrator, Region III.
        
      
      [FR Doc. 2013-15877 Filed 7-2-13; 8:45 am]
      BILLING CODE 6560-50-P
    
  